Title: To George Washington from Thomas Jefferson, 3 October 1793
From: Jefferson, Thomas
To: Washington, George


          
            Monticello [Va.] Oct. 3. 1793.
          
          Th: Jefferson has the honor to inclose to the President a letter he has received from
            Mr Bournonville, & his answer. he is in hopes mister Dandridge will be able to
            translate the letter to the President, & if he approves of the answer he will be
            pleased to stick a wafer in it, as well as in the cover to mister Bankson.
        